Citation Nr: 0004190	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  92-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to an effective date earlier than July 31, 
1991, for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

This case was the subject of a Board action dated in October 
1995 which denied the claim for an earlier effective date for 
PTSD, and remanded to the RO the claims for a low back 
disorder and a cervical spine disorder.  All three claims 
were appealed to the Court of Appeals for Veterans Claims 
(Court).  The appeals before the Court with respect to claims 
for service connection for a low back disorder and a cervical 
spine disorder were dismissed on the ground the Board had not 
rendered a final decision on these issues.  The Board's 
denial of the issue of an earlier effective date for service 
connection for PTSD was vacated by the Court in April 1998, 
and returned to the Board for further development and 
readjudication, on the basis of all applicable law and 
regulation, and issuance of a readjudicated decision 
supported by an adequate statement of reasons and bases.

The issues of entitlement to service connection for a low 
back disability and a cervical spine disability are addressed 
in the REMAND portion of this action.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Notice of a June 1990 rating decision which denied 
service connection for PTSD was mailed by the RO on July 
11,1990, to the incorrect address.  The veteran's correct 
address at the time was reflected in two pieces of 
correspondence from the veteran received by the VA "Foreign 
Services Unit" in April 1990 and received by the RO in 
Washington, D.C., in June 1990.  The new address was 
documented in the claims file prior to the time of the July 
1990 letter containing notice of the June 1990 rating 
decision.

3.  The veteran did not receive notice of the July 1990 
rating decision which denied service connection for PTSD.

4.  The date of claim with respect to the July 1990 denial of 
service connection for PTSD was October 11, 1989, the date on 
which a VA physician diagnosed PTSD during a VA compensation 
examination.

5.  On July 31, 1991, the RO received correspondence from the 
veteran's representative requesting reconsideration of the 
claim for service connection for PTSD.  In January 1992 the 
veteran submitted a notice of disagreement.  In February 1992 
the RO issued a statement of the case.  In March 1992 a Form 
9 was received by the RO.

6.  In a June 1994 hearing officer's decision, service 
connection for PTSD was granted.  The award was effective 
July 31, 1991, the date upon which the RO received the 
representative's request that the claim for service 
connection for PTSD be reconsidered.



CONCLUSION OF LAW

The criteria for an award of an effective date of October 11, 
1989, for service connection for PTSD, have been met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991);  38 C.F.R. §§ 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On October 11, 1989, the veteran was diagnosed as having PTSD 
during a VA examination.

Notice of a June 1990 rating decision which denied service 
connection for PTSD was incorrectly mailed to the veteran on 
July 11, 1990, to a general delivery address.  The veteran's 
address at the time was reflected in two pieces of 
correspondence from the veteran received by the VA "Foreign 
Services Unit" in April 1990 and received by the RO in 
Washington, D.C., in June 1990.  The sequential ordering of 
documents in the claims file indicates that the new address, 
a P.O. Box number, was reflected in the claims file at the 
time of the July 1990 rating decision.

On July 31, 1991, the RO received correspondence from the 
veteran's representative requesting reconsideration of the 
claim for service connection for PTSD.  In January 1992 the 
veteran submitted a notice of disagreement.  In February 1992 
the RO issued a statement of the case.  In March 1992 a Form 
9 was received by the RO.

In a June 1994 RO hearing officer's decision, service 
connection for PTSD was granted.  The award was effective 
July 31, 1991, the date upon which the RO received the 
representative's request that the claim for service 
connection for PTSD be reconsidered.

During the veteran's July 1999 Board hearing, the veteran 
testified that he never received the July 1990 letter 
containing notice of the June 1990 rating decision which 
denied service connection for PTSD.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1999).

The Board finds that the date of claim with respect to the 
July 1990 denial of service connection for PTSD was October 
11, 1989, the date on which a VA physician diagnosed PTSD 
during a VA compensation examination.  This VA compensation 
examination report initiated the RO's adjudication of the 
claim for service connection for PTSD.

Notice of a July 1990 rating decision which denied service 
connection for PTSD was mailed by the RO on July 11,1990, to 
the incorrect address.  The veteran's address at the time was 
a P.O. Box number and was reflected in two pieces of 
correspondence from the veteran received by the VA "Foreign 
Services Unit" in April 1990 and received by the RO in 
Washington, D.C., in June 1990.  The sequential ordering of 
documents in the claims file indicates that the new address 
was documented in the claims file prior to the time of the 
July 1990 letter containing notice of the June 1990 rating 
decision.

The letter informing the veteran of the RO denial of service 
connection for PTSD, issued to the wrong address, was mailed 
on July 11, 1990, while the request for reconsideration of 
the decision from the veteran's representative was received 
on July 31, 1991 -- 21 days after one-year period had expired 
for submission of a notice of disagreement of the RO rating 
decision. 

The Board finds that the veteran did not receive notice of 
the June 1990 rating decision which denied service connection 
for PTSD.  The Board acknowledges that the veteran apparently 
did receive notice of other correspondence addressed to the 
old address rather than the new one.  However, in light of 
the veteran's testimony that he never received the July 1990 
letter containing notice of the June 1990 rating decision, 
the Board is not willing to presume that the veteran received 
the July 1990 letter based solely on the fact that the 
veteran did receive notice of other correspondence which was 
improperly addressed.  For example, he may have received 
notice of this correspondence through the Fargo, North 
Dakota, office of the American Legion (which responded to RO 
correspondence regarding the veteran's various claims at the 
time in the July 1991 letter) rather than via mail delivered 
to his home address.

Since the veteran did not receive notice of the June 1990 
rating decision, the October 11, 1989, claim remained open at 
the time of the July 31, 1991 request of the veteran's 
representative that the claim for service connection for PTSD 
be reconsidered.  Thus, the proper effective date for service 
connection is the date determined with respect to the June 
1990 RO rating decision.  This date is October 11, 1989, the 
date on which a VA physician diagnosed the veteran as having 
PTSD during a VA compensation examination.  Accordingly, an 
effective date of October 11, 1989, for service connection 
for PTSD is granted.


ORDER

An effective date of October 11, 1989, for service connection 
for PTSD is granted.




REMAND

Where a dispute arises as to the content of the record and 
where the documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).    

During the veteran's July 1999 Board hearing, he described VA 
records of treatment at the VA medical centers in Fargo, 
North Dakota, and Minneapolis, Minnesota, for his cervical 
spine and low back, which had not been associated with the 
claims file.  The veteran was noted to have terminal cancer 
and only a number of months left to live.  The veteran's 
representative indicated he would have the additional medical 
records sent to the Board with a waiver of RO consideration 
of the new evidence.  A waiver was received at the Board 
hearing;  however, the additional medical records have not 
been received.  Accordingly, the Board is compelled to remand 
the issues of entitlement to service connection for a low 
back disability and entitlement to service connection for a 
cervical spine disability to the RO for the purposes of 
obtaining additional evidence and readjudication of the 
claims. 

In light of the veteran's failing health, this process should 
be expedited to the maximum extent possible.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should obtain all records of 
treatment for cervical spine and low back 
disability from the VA medical centers in 
Minneapolis, Minnesota and Fargo, North 
Dakota, which have not been previously 
obtained, and associate them with the 
claims folder. 

2.  The RO should conduct any additional 
development appropriate in light of the 
evidence received.

3.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issues on appeal. 

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







